UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7298


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT LUTHER JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00588-PJM-1; 8:12-cv-03425-PJM)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Luther Johnson, Appellant Pro Se.     Leah Bressack,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont    Luther    Johnson      seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)     motion.        The   order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(B)         (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies      this      standard        by      demonstrating         that

reasonable       jurists      would     find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief        on   procedural        grounds,       the    prisoner        must

demonstrate       both    that    the    dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                           Accordingly,

we deny Johnson’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and     legal    contentions     are    adequately         presented    in    the



                                           2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3